— Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered November 22, 1988, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements made by him to law enforcement authorities.
*853Ordered that the judgment is affirmed.
The minor inconsistencies in the arresting officer’s testimony upon which the defendant relies do not establish that the officer’s hearing testimony was incredible or tailored to nullify constitutional objections. It is well settled that the determination of the hearing court, "with its peculiar advantages of having seen and heard the witnesses” (People v Prochilo, 41 NY2d 759, 761; see also, People v Clement, 154 AD2d 545, 546; People v Williams, 154 AD2d 564, 565; People v Hughes, 138 AD2d 523), must be accorded great weight. We discern no reason to disturb the hearing court’s findings, all of which were amply supported by the evidence contained in the record. Thompson, J. P., Lawrence, Balletta and O’Brien, JJ., concur.